This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BENJAMIN BROOKS,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,492

 5 ROSA DIAZ BROOKS,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Gerard J. Lavelle, District Judge

 9 Benjamin Brooks
10 Los Lunas, NM

11 Pro Se Appellant

12 Amanda D. Navarro
13 Albuquerque, NM

14 for Appellee
15                                 MEMORANDUM OPINION

16 VIGIL, Chief Judge.

17   {1}    Benjamin Brooks (Petitioner) appeals an order of the district court entered

18 following a hearing on a motion to show cause. Our calendar notice proposed to
 1 affirm because Petitioner’s docketing statement failed to provide sufficient

 2 information for us to intelligently review the district court’s order. [CN 2] Petitioner

 3 has filed a memorandum in opposition to that proposed summary disposition along

 4 with a motion to amend his docketing statement. Having duly considered those

 5 documents, we now affirm.

 6   {2}   We note at the outset of this Opinion that Petitioner is not represented by

 7 counsel. Although New Mexico courts have a tradition of viewing the work of self-

 8 represented litigants with tolerance, such parties must, nonetheless, comply with the

 9 standards applicable to all other litigants, lest they be afforded preferential treatment

10 by the courts. See Newsome v. Farer, 1985-NMSC-096, ¶ 18, 103 N.M. 415, 708 P.2d

11 327 (holding that self-represented litigants are held to the “same standard of conduct

12 and compliance with court rules, procedures, and orders as are members of the bar”).

13 Thus, we do our best to review the issues raised in any appeal, but can do so only to

14 the extent that we can understand those issues. Clayton v. Trotter, 1990-NMCA-078,

15 ¶¶ 16-17, 110 N.M. 369, 796 P.2d 262 (stating that the appellate court will review the

16 arguments of self-represented litigants to the best of its ability, but cannot respond to

17 unintelligible arguments); Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15,




                                               2
 1 137 N.M. 339, 110 P.3d 1076 (stating that an appellate court need not review an

 2 undeveloped argument).

 3   {3}   Generally, parties who comply with the Rules of Appellate Procedure will

 4 provide this Court with everything it needs to do its job. Those rules require appellants

 5 to provide this Court with a statement of “all facts material to a consideration of the

 6 issues presented” on appeal as well as a statement of how the issues on appeal arose

 7 in the trial court and how they were preserved there. Rule 12-208(D)(3)-(4) NMRA.

 8 These rules serve the common-sense purpose of allowing this Court to understand

 9 what happened below and determine whether anything done by the district court

10 amounted to error that should be reversed on appeal. Thus, it is generally the duty of

11 an appellant to provide enough information to allow this Court to review the error

12 asserted. Williams v. Bd. of County Comm’rs of San Juan Cnty., 1998-NMCA-090,

13 ¶ 10, 125 N.M. 445, 963 P.2d 522. When an appellant fails to provide the information

14 necessary for this Court to understand the proceedings below, “every presumption is

15 indulged in favor of the correctness and regularity of the trial court’s decision, and the

16 appellate court will indulge in reasonable presumptions in support of the order

17 entered.” Reeves v. Wimberly, 1988-NMCA-038, ¶ 21, 107 N.M. 231, 755 P.2d 75.




                                               3
 1   {4}   In order for this Court to review any decision made by a trial court, it is

 2 generally necessary that we know what facts were before that court and what the

 3 parties were asking of that court. Further, because facts are generally established by

 4 way of evidence, an appellant should provide this Court with a description of all

 5 relevant evidence that was presented below. See Thornton v. Gamble,

 6 1984-NMCA-093, ¶ 18, 101 N.M. 764, 688 P.2d 1268 (stating that a docketing

 7 statement must set forth all material facts, including evidence that supports the trial

 8 court’s ruling).

 9   {5}   We note, as an example, that although Petitioner asserts there was evidence

10 before the district court regarding arrangements to pay a debt, there is nothing in the

11 docketing statement or memorandum in opposition to suggest what that evidence

12 might have been. [MIO 1] Perhaps there was testimony on that topic. Perhaps a

13 document or some form of correspondence was offered as proof. Without knowing

14 what evidence was offered, this Court would be in no position to assess the

15 circumstances confronting the district court or determine whether any findings made

16 by that court were supported.

17   {6}   More importantly in this case, Petitioner makes no attempt to explain what

18 issues were before the district court when it entered the order that he now appeals.

19 Because Petitioner does not do so, we look to the record proper to see what can be


                                              4
 1 discerned there. We there find that the district court ordered Petitioner to show cause

 2 why he should not be held in contempt, in response to a motion filed by Respondent.

 3 [RP 136] Delving further into the record, we see that Respondent’s motion asserted

 4 that Petitioner was failing to pay debts assumed as part of a marital settlement

 5 agreement, that Respondent was suffering damages as a result, and asked both for the

 6 settlement agreement to be enforced and for the court to award attorney fees. [RP 132-

 7 33]

 8   {7}   Having now placed the order on appeal into context, we see that the relief

 9 granted therein is generally in conformity with what was requested by Respondent:

10 the district court ordered Petitioner to address the debts he assumed in the settlement

11 agreement–giving him two options for how he could do so–and also awarded

12 Respondent attorney fees, possibly as a sanction for Petitioner’s conduct necessitating

13 Respondent’s show-cause motion. [RP 137]

14   {8}   In his memorandum in opposition to our proposed summary disposition,

15 Petitioner cites authority for the proposition that a judgment generally will not be set

16 aside or vacated as the result of the parties’ subsequent voluntary actions. [MIO 1-2]

17 We find nothing in the record of this case, however, to suggest that any judgment has

18 been set aside or vacated. To the contrary, the order that is the subject of this appeal

19 does exactly the opposite by explicitly finding that the parties’ settlement, as


                                              5
 1 embodied in a stipulated order, is enforceable and then proceeding to order both

 2 parties to take actions in conformity with that order. [RP 137] We find no error in

 3 connection with those provisions of the order.

 4   {9}    Petitioner also complains of the district court’s award of attorney fees, both in

 5 connection with the show-cause motion and in connection with a bankruptcy

 6 proceeding initiated by Respondent. [DS 2] We note that Respondent’s show-cause

 7 motion requested such fees, and Petitioner does not offer any reason to believe such

 8 a request was improper. In the absence of any suggestion to the contrary, we must

 9 presume that the attorney fees at issue in this appeal were awarded as a sanction, as

10 the imposition of such sanctions is generally within the broad discretion of a trial

11 court. See Reeves, 1988-NMCA-038, ¶ 21 (describing the presumption of

12 correctness); Gonzales v. Surgidev Corp., 1995-NMSC-047, ¶ 31, 120 N.M. 151, 899

13 P.2d 594 (discussing a trial court’s discretion to impose sanctions). We find no error

14 in the district court’s award of attorney fees.

15   {10}   Petitioner has also filed a motion to amend his docketing statement. This Court

16 “may, upon good cause shown, allow for the amendment of the docketing statement.”

17 Rule 12-208(F). We will deny motions to amend, however, where the amendment

18 seeks only to raise issues that are not viable. State v. Moore, 1989-NMCA-073, ¶ 42,

19 109 N.M. 119, 129, 782 P.2d 91, 101 (Ct. App. 1989), abrogated on other grounds


                                                6
 1 by rule as acknowledged in State v. Salgado, 1991-NMCA-044, 112 N.M. 537, 817

 2 P.2d 730. Petitioner’s proposed amendment to his docketing statement, which is

 3 attached to the motion, seeks only to cite additional authorities regarding the vacation

 4 of judgments in response to post-judgment events. Similar authorities are cited in

 5 Petitioner’s memorandum in opposition [MIO 1-2], and, as discussed above, this

 6 appeal does not involve a vacated judgment or order. Instead, the district court order

 7 on appeal merely enforces its prior stipulated order. As a result, the amendment that

 8 Petitioner seeks does not raise any new, viable issue, and we deny his motion to

 9 amend on that basis.

10   {11}   As pointed out in our notice of proposed summary disposition, an appellant

11 bears the burden of establishing error below. Farmers, Inc., v. Dal Mach. &

12 Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111 N.M. 6, 800 P.2d 1063. Petitioner’s

13 docketing statement and memorandum in opposition do not establish any such error.

14 We, therefore, affirm the order of the district court.

15   {12}   IT IS SO ORDERED.


16                                         __________________________________
17                                         MICHAEL E. VIGIL, Chief Judge
18 WE CONCUR:


19 ______________________________
20 JAMES J. WECHSLER, Judge

                                              7
1 ______________________________
2 CYNTHIA A. FRY, Judge




                                   8